HURLEY, Judge,
concurring in part and dissenting in part.
I agree with Chief Judge Schwartz’ observation that “the state’s right to appeal from final judgments is purely statutory, and no legislative authorization for review of final orders in juvenile cases now exists .... ” State v. C.C.,-So.2d —— (Fla. 3d DCA Case No. 81-2564, opinion filed March 24,1983) (Schwartz, C.J., concurring) (footnotes omitted) [8 FLW 938]. Even so, I concur in the majority’s holding that common law certiorari is available to correct errors which constitute departures from the essential requirements of law in juvenile proceedings.